DETAILED ACTION
This is a response to the Applicants' filed on 10/12/21. In virtue of this filing, claims 1-10 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Ke et al (US Patent No:10,797,593).
Regarding claim 1, Ke et al obviously or capable of performing that, a lighting load control assembly, comprising: a circuit adapted(figure 1, similar structure of applicant as shown in figure 1) to source(when the switch(111) open/OFF and the switch(112) close/turn on)) for corresponding a first lighting load controlling current to a lighting load(when the switch(111) close/turn on and the switch(112) open or turn off)) for corresponding sink a second lighting load controlling current from the lighting load through a single common circuit element(inductor(121) and capacitor(131).Col.6, lines 45-67 to col.8, lines 1-35.

Regarding claim 2, Ke et al disclose, wherein the single common circuit element comprises: an inductor that is part of a passive low pass inductor capacitor filter. Figure 1.
Regarding claim 3, Ke et al obviously or capable of performing that, wherein the low-pass inductor capacitor filter is adapted to generate a time-averaged direct current output voltage substantially equal to a product of a maximum voltage (high voltage Vhv) of a signal input to the low-pass inductor capacitor filter (121 and 131) and a duty cycle (111 and 112)of the signal input to the low-pass inductor capacitor filter.Col.6, lines 45-62.
Regarding claim 4, Ke et al obviously or capable of performing that, wherein the low-pass inductor capacitor filter is further adapted to have a cut-off frequency that is about 1/100 of a frequency of the signal input to the low-pass inductor capacitor filter. Since they are similar feature as shown in figure 1.
Allowable Subject Matter
Claims 9-10 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844